             Case 3:17-cv-05760-BHS Document 241 Filed 12/18/19 Page 1 of 3



1                                                    HONORABLE JUDGE BENJAMIN H. SETTLE
2

3

4

5

6                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT TACOMA
8
     HP TUNERS, LLC, a Nevada limited                )
9
     liability company,                              )   CASE NO. 3:17-cv-05760-BHS
                                                     )
10                         Plaintiff,                )   NOTICE OF FAILED MEDIATION AND
                                                     )   REQUEST FOR TELEPHONIC STATUS
11          vs.                                      )   HEARING
                                                     )
12   KEVIN SYKES-BONNETT and                         )
     SYKED ECU TUNING INCORPORATED,                  )
13   a Washington corporation,                       )
                                                     )
14
                           Defendants.               )
15
            Plaintiffs HP TUNERS, LLC, a Nevada limited liability company (“HPT”), for the
16

17   Notice of Failed Mediation and Request for Telephonic Status Hearing, states as follows:

18          1.      On November 13, 2019, Plaintiff filed a Motion to Stay Proceedings pending

19   mediation of this matter. (Dkt. 237).

20          2.      On December 6, 2019, the parties conducted a mediation at JAMS in Seattle,
21   Washington.
22
            3.      The mediation was unsuccessful.
23
            4.      This shall serve as notice that the mediation process has concluded.
24
            5.      Plaintiff requests a telephonic status hearing with the Court to discuss the status of
25


     NOTICE OF FAILED MEDIATION AND                               Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     REQUEST FOR TELEPHONIC STATUS                                                211 E. McLoughlin Boulevard, Suite 100
     HEARING - page 1                                                                                        PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
              Case 3:17-cv-05760-BHS Document 241 Filed 12/18/19 Page 2 of 3



1    the proceedings and to discuss setting a new trial date of this matter.
2           Dated this 18th day of December, 2019
3                                                      Respectfully submitted,
4
                                                       s/ Andrew P. Bleiman
5
                                                       Andrew P. Bleiman
6                                                      (admitted pro hac vice)
                                                       Marks & Klein
7                                                      1363 Shermer Road, Suite 318
                                                       Northbrook, Illinois 60062
8                                                      (312) 206-5162
                                                       E-mail: andrew@marksklein.com
9
                                                       Stephen G. Leatham, WSBA #15572
10                                                     211 E. McLoughlin Boulevard, Suite 100
                                                       Vancouver, WA 98663
11
                                                       Telephone: (360) 750-7547
12
                                                       Fax: (360) 750-7548
                                                       E-mail: sgl@hpl-law.com
13
                                                       Attorneys for HP Tuners, LLC
14

15

16

17

18

19

20

21

22

23

24

25


     NOTICE OF FAILED MEDIATION AND                               Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     REQUEST FOR TELEPHONIC STATUS                                                211 E. McLoughlin Boulevard, Suite 100
     HEARING - page 2                                                                                        PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
             Case 3:17-cv-05760-BHS Document 241 Filed 12/18/19 Page 3 of 3



1                                  CERTIFICATE OF SERVICE
2           I hereby certify that on December 18, 2019, I caused the foregoing to be electronically
3    with the Clerk of Court using the CM/ECF system which will electronically send Notice to all
4
     Counsel of Record.
5

6                                                      MARKS & KLEIN

7                                                      s/ Andrew P. Bleiman
                                                       Andrew P. Bleiman (admitted pro hac vice)
8                                                      1363 Shermer Road, Suite 318
                                                       Northbrook, Illinois 60062
9                                                      Telephone: (312) 206-5162
                                                       E-mail: andrew@marksklein.com
10

11
                                                       Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     NOTICE OF FAILED MEDIATION AND                           Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     REQUEST FOR TELEPHONIC STATUS                                            211 E. McLoughlin Boulevard, Suite 100
     HEARING - page 3                                                                                    PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
